Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered, but are moot in light of the new grounds of rejection set forth below. 
Drawing objections set forth on 11/2/2020 are withdrawn due to the amendments on 1/29/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102 (A) (1) as being anticipated by Hong (U.S 5,978,211). 
In regards to Claim 11,  Hong discloses a stand, comprising: a mounting member (Fig.2, #50/51 is the mounting bracket) detachably mounted on a rear surface of a display apparatus (Fig.1, discloses #50/51 mounted and secured to the back of display #10); a support (Fig.2, #41) connected to the mounting member (Fig.2); a base (Fig.2, #20) connected to a lower end of the support (Fig.2) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)), wherein the guide groove includes a first opening (Fig.2, #21a shows a first opening in the base closest to the display #10) disposed in the base closest to one portion of the display apparatus from which the cable is drawn (Fig.2-3), and a second opening formed at a lower end of the base (Fig.2, where #27 (the second cap) is placed over (the second opening), such that the second opening is coupled to the second cap, as seen in figure 3 where the second end of the cable is partially extending outwards), and wherein the first cap and the second cap are detachably coupled to the first opening and the second opening, respectively (Fig.1-3, #27/47 are detachably coupled to the first and second opening). 
In regards to Claim 12, Hong discloses the stand as claimed in claim 11, wherein the base has a conical shape, through which the guide groove passes (Fig.1-22, #20 has a conical shape, which guide groove passes through). 
In regards to Claim 13, Hong discloses the stand as claimed in claim 12, wherein the first opening is formed on a circumferential surface of the base (Fig.1, the first opening at the beginning of #21a is disposed on a circumferential surface of base #20) and wherein the second opening is formed on a bottom of the base (Fig.2-3, second opening is disposed on the bottom of the base which is covered by second cap #27). 
In regards to Claim 14, Hong discloses the stand as claimed in claim 12, wherein the stand support (Fig.2, #41) is rotatably coupled to an upper end of the base (Fig.1-3 and Column 4, lines 19-35, which discloses the stand support is rotatably coupled to the upper end of base #20). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835